PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
2003 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS
AWARD AGREEMENT

ISSUED PURSUANT TO THE
2006-2008 RESTRICTED SHARE UNIT PROGRAM

        This RESTRICTED SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS AWARD
AGREEMENT (the “Award Agreement”), dated as of the ____ day of __________, 2006,
is between Pennsylvania Real Estate Investment Trust, a Pennsylvania business
trust (the “Trust”), and ______________________ (the “Grantee”), a “Key
Employee” under the Pennsylvania Real Estate Investment Trust 2003 Equity
Incentive Plan (the “Plan”).

        WHEREAS, the Plan provides for the award of “Performance Shares” (as
defined in the Plan) (which award is referred to as a “Restricted Share Unit” or
an “RSU” in the Program and herein) to participants following the attainment of
a designated corporate performance goal, and of dividend equivalent rights
(“DERs,” as defined in the Plan) with respect to such Restricted Share Units;

        WHEREAS, the Trust’s Executive Compensation and Human Resources
Committee (the “Committee”) established the Pennsylvania Real Estate Investment
Trust 2006-2008 Restricted Share Unit Program (the “Program”) under the Plan for
specified Key Employees under the Plan;

        WHEREAS, the Program designates a corporate performance goal that
determines if and the extent to which Shares will become deliverable to a
participant in the Program based on his or her Restricted Share Units;

        WHEREAS, the Grantee may defer delivery of his or her Shares (if
deliverable) until a later date and, if so deferred, the Grantee will be awarded
additional DERs with respect to such Shares; and

        WHEREAS, DERs awarded with respect to Restricted Share Units and
deferred Shares will be expressed as a dollar amount, which will be applied to
“purchase” additional Restricted Share Units and notional shares of the Trust,
as applicable (on which DERs will also be awarded), and will be settled in
actual shares of the Trust (and in cash to the extent the Grantee’s account
holds a fractional Restricted Share Unit or notional share);

        NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the legal sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

--------------------------------------------------------------------------------



Back to Contents

 

  1. Potential Award of Shares

             (a)      The Grantee is hereby awarded a number of initial “Base
Units” (as defined in the Program) equal to ______ Restricted Share Units. The
Grantee’s Base Units will increase in number pursuant to the “purchase” of
additional Restricted Share Units with DERs, as described in subsections (b) and
(e) below.

                   (b)      The Grantee is hereby awarded a DER with respect to
each of his or her Base Units, as such number of units may be increased from
time to time pursuant to subsection (e) below. If the Grantee makes a deferral
election under Section 4(f) of the Program, the Grantee shall also be awarded
DERs with respect to each deferred Share.

                   (c)       The Trust hereby promises to deliver to the Grantee
the number of Shares that Grantee becomes entitled to under Section 4 of the
Program (if any). Unless the Grantee elects to make a deferral election pursuant
to Section 4(f) of the Program, in which case Shares will be delivered in
accordance with such election, the Shares shall be delivered on February 27,
2009 or, in the event of a “Change in Control” (as defined in the Program) prior
to January 1, 2009, on the fifth calendar day after the end of the “Measurement
Period” (as defined in the Program) (the “Delivery Date”). This Award Agreement
is in all respects limited and conditioned as hereinafter provided, and is
subject in all respects to the terms and conditions of the Program and the Plan
now in effect and as they may be amended from time to time; provided, that no
amendment may adversely affect an issued Award Agreement without the written
consent of the affected Grantee. The terms and conditions of the Program and the
Plan are incorporated herein by reference, made a part hereof, and shall control
in the event of any conflict with any other terms of this Award Agreement.

                   (d)        Pursuant to Section 4(c) of the Program, if the
Grantee‘s employment with the “Employer” (as defined in the Program) terminates
for any reason (including death, “Disability Termination” (as defined in the
Program), termination for “Good Reason” (as defined in the Program), or
termination for reasons other than “Cause” (as defined in the Program) prior to
the last day of the Measurement Period, the Grantee, except as set forth in the
following sentence, shall forfeit all of the Base Units and all of the Shares
that may have become deliverable with respect to such Base Units) subject to the
RSU the Participant was granted under the Program. However, (i) this subsection
(d) may be amended by the Committee, in the Committee’s sole discretion and
subject to Section 4(c) of the Program, and (ii) if the Grantee terminates his
or her employment with the Employer for Good Reason or if the Employer
terminates the Grantee’s employment for reasons other than Cause, in either case
within the one-year period preceding a Change in Control (provided that, if the
Change in Control arises from a Business Combination, the one-year period shall
be measured from the date of the closing or effectiveness of the Business
Combination, as applicable), then the Grantee shall be eligible to receive
Shares under the Program as though the Grantee had remained employed by the
Employer through the end of the Measurement Period.

                   (e)         DERs awarded with respect to Restricted Share
Units will be expressed as a specific dollar amount equal in value to the amount
of dividends paid on an actual Share on a specific date (the “Dividend Date”)
during the Measurement Period, multiplied by the Grantee’s Base Units as of the
Dividend Date. The Committee will apply the dollar amount to “purchase” full and
fractional Restricted Share Units at “Share Value” (as defined in the Program),
which will be subject to Section 4(a) of the Program, and on which DERs
thereafter will also be awarded. The Grantee’s additional Restricted Share Units
will be replaced by issued Shares (and by cash, to the extent the Grantee holds
a fractional Restricted Share Unit) and delivered to the Grantee (if at all) in
accordance with Section 4 of the Program.

-2-

--------------------------------------------------------------------------------



Back to Contents

               DERs awarded with respect to deferred Shares will also be
expressed as a specific dollar amount equal in value to the amount of dividends
paid on an actual Share on a Dividend Date during the deferral period,
multiplied by the number of Shares still deferred by the Grantee as of the
Dividend Date. The Committee will apply the dollar amount to “purchase” full and
fractional notional shares at the closing price on the Dividend Date, on which
DERs thereafter will also be awarded. The Grantee’s notional shares will be
recorded in a bookkeeping account, and will be 100% vested. The Grantee’s
notional shares will be replaced by issued Shares (and by cash, to the extent
the Grantee holds a fractional notional share) and delivered to the Grantee (if
at all) in accordance with Section 4 of the Program.

                   2.          Share Certificates. Certificates for Shares
delivered pursuant to the Program shall be registered in the Grantee’s name (or,
if the Grantee so requests, in the name of the Grantee and the Grantee’s spouse,
jointly with right of survivorship).

                   3.         Transferability. The Grantee may not, except by
will or by the laws of descent and distribution, assign or transfer his or her
Restricted Share Units or notional Shares. The Grantee may assign or transfer,
in whole or in part, Shares delivered hereunder pursuant to the Program.

                   4.         Withholding of Taxes. The obligation of the Trust
to deliver Shares shall be subject to applicable federal, state and local tax
withholding requirements. The Grantee, subject to the provisions of the Plan and
any withholding rules adopted by the Committee (the “Withholding Rules”), may
satisfy the withholding tax, in whole or in part, by electing to have the Trust
withhold Shares (or by returning Shares to the Trust). Such Shares shall be
valued, for this purpose, at their “Fair Market Value” (as defined in the Plan)
on the Delivery Date. Such election must be made in compliance with and subject
to the Withholding Rules, and the Trust may not withhold Shares in excess of
that number necessary to satisfy the minimum federal, state and local income and
Federal Insurance Contributions Act (“FICA”) and Federal Unemployment Tax Act
(“FUTA”) tax withholding requirements. The Grantee may elect to have the Trust
withhold Shares for this purpose by checking the appropriate box below:

     I [emptybox.gif]    DO [emptybox.gif]    DO [emptybox.gif]    NOT elect to
have the Trust withhold the number of Shares

necessary to satisfy the minimum federal, state and local income and FICA and
FUTA tax withholding requirements. [This election may be changed upon at least
10 business days’ written notice to the Committee before the Delivery Date.]

             5.         Share Retention Requirements. For purposes of the share
retention requirements of the Trust’s governance guidelines, the Shares issued
to the Grantee under the Program shall be treated as though they were restricted
shares that became vested upon issuance. However, any share retention
requirement that results from this provision shall immediately lapse upon the
Participant’s termination of employment with the Employer.

-3-

--------------------------------------------------------------------------------



Back to Contents

                 6.         Governing Law. This Award Agreement shall be
construed in accordance with, and its interpretation shall be governed by,
applicable federal law and otherwise by the laws of the Commonwealth of
Pennsylvania (without reference to the principles of conflicts of laws).    
             IN WITNESS WHEREOF, the Trust has caused this Award Agreement to be
duly executed by its duly authorized officer and the Grantee has hereunto set
his or her hand and seal, all as of the day and year first above written.      
PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST       By: _______________________          
__________________________   Grantee

-4-

--------------------------------------------------------------------------------